Citation Nr: 1528299	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  14-18 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Entitlement to service connection for melanoma as due to ionizing radiation exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from February 1953 to February 1956.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Salt Lake City, Utah.  

In May 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has melanoma, a radiogenic disease under 38 C.F.R. § 3.311.  He contends that he was exposed to ionizing radiation while serving at Lake Mead, Nevada from June 1954 to February 1956.  Essentially, he contends that while stationed at Lake Mead, he was exposed in the following ways: 

1. Frequenting areas which may have had radiation fallout, (e.g. Las Vegas, North Las Vegas, Eastern Central and Southern, Nevada, and the Nellis Air Base complex);

2. Guarding nuclear material, to include guarding Air Force bombers (B-47 and other jets during loading and offloading operations);

3. Handling nuclear material in "bird cages" (i.e. structures designed to prevent nuclear materials from coming in close proximity to each other)

(The Board notes that in VA correspondence to DTRA, the RO stated that the Veteran alleged that he was involved in disassembling, testing, and modifying of A and H bomb weapons in the "A" division electric bay; however, the Board finds that this statement was that of another individual, and not the Veteran. (See October 2011 electronic mail to the Veteran.)

In March 2014 correspondence, the Defense Threat Reduction Agency and United States Strategic Command Center for Combating Weapons of Mass Destruction (DTRA) found no record of radiation exposure for the Veteran; however, DTRA's assessment was based on the Veteran not having been assigned duty, or temporary duty, to the Nevada Test Site or Indian Springs Air Force Base, Nevada.  Because the Veteran was not considered to have had on site participation in nuclear testing, DTRA recommended that the RO, for possible verification of exposure, contact the following agency which is responsible for maintaining occupational dosimetry data for Marine Corps personnel:

Department of the Navy
Navy Environmental Health Center Detachment
Naval Dosimetry Center
ATTN: Commander Anthony Williams, OIC
8901 Wisconsin Avenue
Bethesda, Maryland 20889-5614 

The Board also notes that the M21-1 notes that Naval Dosimetry Center should be used to obtain records of occupational exposure to radiation, and lists the following contact information: 

ATTN: NARER Officer
8950 Brown Drive, Bldg 4, Room 4201
Bethesda, MD 20889-5614 

Telephone: (301) 319-4927 

The record does not reflect that the RO attempted to obtain such information.  Under 38 C.F.R. § 3.311, in all claims in which it is established that a radiogenic disease first became manifest after service and was manifest to a compensable degree within any applicable presumptive period as specified in § 3.307 or § 3.309, and it is contended the disease is a result of exposure to ionizing radiation in service, an assessment will be made as to the size and nature of the radiation dose or dosage.  

The Board finds that VA has a further duty to assist the Veteran with his claim.  VA should contact the Department of Navy and attempt to further information on radiation exposure.  Thereafter, all records will be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible pursuant to 38 C.F.R. § 3.311(a)(2)(iii).  

Finally, the Board notes that M21-1. iv.ii.1.C.2.a. states that all claims for service connection for disabilities resulting from exposure to ionizing radiation under 38 C.F.R. § 3.311 are to be processed at the Jackson Regional Office (RO).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Transfer the Veteran's claims file to the Jackson, Mississippi RO pursuant to M21-1. iv.ii.1.C.2.a., for the below action.

2.  Attempt to obtain information as to ionizing radiation exposure for the Veteran from:

Navy Environmental Health Center Detachment
Naval Dosimetry Center
ATTN: Commander Anthony Williams, OIC
8901 Wisconsin Avenue
Bethesda, Maryland 20889-5614 
and 
Naval Dosimetry Center 
ATTN: NARER Officer
8950 Brown Drive, Bldg 4, Room 4201
Bethesda, MD 20889-5614 

It should be noted that the Veteran contends ionizing radiation exposure from a.) frequenting areas with radiation fallout, (e.g. Las Vegas, North Las Vegas, Eastern Central and Southern, Nevada, and the Nellis Air Base complex);b.) guarding nuclear material, to include B-47s and other jets during loading and offloading operations; and c.) handling nuclear material in "bird cages" (i.e. structures designed to prevent nuclear materials from coming in close proximity to each other, which might have initiated a chain reaction.)

3.  Thereafter, forward all pertinent records to the Under Secretary for Health for preparation of a dose estimate, to the extent feasible pursuant to 38 C.F.R. § 3.311(a)(2)(iii).  

4.  Thereafter, readjudicate the issue on appeal with consideration of the procedures of 38 C.F.R. § 3.311.  If the benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




